No Shepard’s Signal™
As of: February 20, 2021 1:13 PM Z


                                Bonkuri v. Grand Caribbean Cruises
                            United States District Court for the Southern District of Florida
                          January 19, 2021, Decided; January 19, 2021, Entered on Docket
                                             Civ. No. 0:20-cv-60638-WPD

Reporter
2021 U.S. Dist. LEXIS 30940 *


MADHUKAR BONKURI, individually and on behalf of all
                                                             ORDER DENYING MOTION TO DISMISS FOR LACK
others similarly situated, Plaintiff, v. GRAND
                                                             OF SUBJECT MATTER JURISDICTION
CARIBBEAN CRUISES, INC., Defendants.
                                                             THIS CAUSE is before the Court on the Defendant
                                                             Grand Caribbean Cruises, Inc. ("Grand Caribbean")'s
                                                             Motion to Dismiss for Lack of Subject-Matter
Core Terms                                                   Jurisdiction, filed on November 5, 2020. [DE 22]. The
                                                             Court has carefully considered the Motion [DE 22],
government-debt, subject matter jurisdiction, telephone,     Plaintiff Madhukar Bonkuri ("Bonkuri")'s Response [DE
subject-matter, robocalls                                    27], Defendant's Reply [DE 30], and is otherwise fully
                                                             advised in the premises.



Counsel: [*1] For Madhukar Bonkuri, individually and         I. Background
on behalf of all others similarly situated, Plaintiff:
Yitzchak Kopel, PRO HAC VICE, Scott A Bursor, Bursor         On March 26, 2020, Plaintiff filed a putative class action
& Fisher, P.A., New York, NY.                                complaint against Defendant, alleging that Defendant
                                                             violated the Telephone Consumer Protection Act, 47
                                                             U.S.C. § 227 (the "TCPA"). See [DE 1] ("Complaint").
For Grand Caribbean Cruises, Inc., Defendant: Gregg          Specifically, Plaintiff claims that Defendant [*2] violated
Ian Strock, LEAD ATTORNEY, Greenspoon Marder                 47 U.S.C. § 227(b)(1)(A)(iii)'s prohibition on the use of
LLP, Fort Lauderdale, FL; Jeffrey Aaron Backman,             artificial or prerecorded voices by placing a minimum of
Richard Wayne Epstein, Roy Taub, LEAD                        seven (7) calls to his cellular telephone in March of 2020
ATTORNEYS, Greenspoon Marder, P.A., Fort                     using an artificial or prerecorded voice without Plaintiff's
Lauderdale, FL.                                              prior express written consent. See id. at && 11-14.

                                                             Defendant now moves to dismiss Plaintiff's complaint in
                                                             its entirety, arguing that this Court lacks subject-matter
Judges: WILLIAM P. DIMITROULEAS, United States               jurisdiction over Plaintiff's claims because the TCPA
District Judge.                                              provision at issue was unconstitutional at the time of the
                                                             allegedly violative calls at issue, following the Supreme
                                                             Court's recent decision in Barr v. Am. Ass'n of Political
                                                             Consultants, Inc., 140 S. Ct. 2335 (2020) ("AAPC").
Opinion by: WILLIAM P. DIMITROULEAS

                                                             II. Standard of Review

                                                             A. Fed. R. Civ. P. 12(b)(1) Motion to Dismiss for Lack of
Opinion                                                      Subject Matter Jurisdiction

                                                             Federal courts are courts of limited jurisdiction. See

                                                    Manuel Hiraldo
                                                                                                            Page 2 of 3
                                             2021 U.S. Dist. LEXIS 30940, *2

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.              that the "government-debt exception" which permitted
375, 377 (1994).                                                 robocalls "solely to collect a debt owed to or [*4]
                                                                 guaranteed by the United States," while leaving
A motion to dismiss for lack of subject matter jurisdiction      robocalls involving other types of content subject to the
brought pursuant to Rule 12(b)(1) of the Federal Rules           TCPA's prohibitions, resulted in an unconstitutional
of Civil Procedure may present either a facial or a              content-based restriction on free speech. Id. at 2347;
factual challenge to the complaint. See McElmurray v.            see also 47 U.S.C. § 227(b)(1)(iii). However, the
Consol. Gov't, 501 F.3d 1244, 1251 (11th Cir. 2007). In          Supreme Court did not invalidate the entire statute.
a facial challenge, a court is required only to determine        Rather, it held that the invalid "government-debt"
if the plaintiff has "sufficiently alleged a basis for subject   exception could be severed from the statute. See Barr,
matter jurisdiction, and the allegations in [the] complaint      140 S. Ct. at 2356 ("We hold that the 2015 government-
are taken as true for purposes of the motion." Id. at            debt exception added an unconstitutional exception to
1251.                                                            the law. We cure that constitutional violation by
                                                                 invalidating the 2015 government-debt exception and
                                                                 severing it from the remainder of the statute.").
II. Discussion
                                                                 Defendant argues that the "government-debt" exception
The TCPA, which was enacted in 1991, generally                   made the entirety of §227(b)(1)(A)(iii) unconstitutional
prohibits robocalls to [*3] cell phones and home                 and unenforceable from 2015 (when the TCPA was
phones. See 47 U.S.C. § 227(b)(1)(A)(iii). However, on           amended to add the government-debt exception) to July
November 2, 2015, the TCPA was amended by adding                 6, 2020 (the date of the Supreme Court's decision in
an exception to allow robocalls made to collect                  AAPC) and, therefore, that this Court lacks subject-
government debt (the "government-debt exception").               matter jurisdiction to impose liability upon Defendant for
See Bipartisan Budget Act of 2015, Pub. L. 114-74, 129           a violation of that provision.
Stat. 584, title III, § 301(a)(1) (2015)). Under the 2015
version of the statute:                                          Defendant relies on three recent district court opinions
     (b) Restrictions on use of automated telephone              following AAPC that reached the conclusion that courts
     equipment                                                   lack subject-matter jurisdiction to hear claims brought
         (1) Prohibitions                                        under § 227(b)(1)(A)(iii) for telephone calls [*5] alleged
         It shall be unlawful for any person within the          to have taken place when the statute was
         United States, or any person outside the                unconstitutional and could not be enforced. See
         United States if the recipient is within the            Hussain v. Sullivan Buick-Cadillac-GMC Truck, Inc., No.
         United States—                                          5:20-CV-38-OC-30PRL, 2020 WL 7346536, *3 (M.D.
               (A) to make any call (other than a call           Fla. Dec. 11, 2020) "federal courts lack subject matter
               made for emergency purposes or made               jurisdiction over alleged violations from enactment of the
               with the prior express consent of the called      2015 amendment to the July 6, 2020 decision in
               party) using any automatic telephone              AAPC"); Lindenbaum v. Realgy, LLC, No. 1:19 CV
               dialing system or an artificial or                2862, 2020 WL 6361915, *7 (N.D. Ohio Oct. 29, 2020)
               prerecorded voice--                               ("Because the statute at issue was unconstitutional at
         ***                                                     the time of the alleged violations, this Court lacks
                                                                 jurisdiction over this matter."); Creasy v. Charter
              (iii) to any telephone number assigned to a        Commc'ns, Inc., No. CV 20-1199, 2020 WL 5761117, *2
              paging service, cellular telephone service,        (E.D. La. Sept. 28, 2020) ("That fact deprives the Court
              specialized mobile radio service, or other         of jurisdiction over much of this action.").
              radio common carrier service, or any
              service for which the called party is              The Court acknowledges that there presently exists a
              charged for the call, unless such call is          direct conflict in district court decisions issued in the
              made solely to collect a debt owed to or           wake of AAPC over the liability of robocallers under §
              guaranteed by the United States;                   227(b) for calls that took place between November 2,
                                                                 2015 and July 6, 2020. The Eleventh Circuit has not yet
47 U.S.C. § 227(b)(1)(A)(iii) (emphasis added).                  addressed this issue. However, upon careful
                                                                 consideration, the Court finds Defendant's arguments
In AAPC, entered July 6, 2020, the Supreme Court held            and the cases it relies upon unpersuasive. Moreover, it

                                                       Manuel Hiraldo
                                                                                            Page 3 of 3
                                          2021 U.S. Dist. LEXIS 30940, *5

appears that the clear majority of cases to consider this    United States District Judge
issue have allowed parties to continue to bring § 227(b)
claims post-AAPC. See Stoutt v. Travis Credit [*6]
Union, No. 2:20-CV-01280 WBS AC, 2021 WL 99636,                End of Document
at *5 (E.D. Cal. Jan. 12, 2021); Shen v. Tricolor
California Auto Grp., LLC, No. CV 20-7419 PA (AGRX),
2020 WL 7705888, at *5 (C.D. Cal. Dec. 17, 2020);
Abramson v. Federal Insurance Company, Bay Area
Health, LLC, No. 8:19-cv-2523 (M.D. Fla. Dec. 11,
2020); Buchanan v. Sullivan, No. 8:20-CV-301, 2020
WL 6381563, at *3 (D. Neb. Oct. 30, 2020); Schmidt v.
AmerAssist A/R Sols. Inc., No. CV-20-00230-PHX-DWL,
2020 WL 6135181, at *4 n.2 (D. Ariz. Oct. 19, 2020);
Lacy v. Comcast Cable Communications, LLC, No.
3:19-cv-05007-RBL, 2020 WL 4698646, at *1 (W.D.
Wash. Aug. 13, 2020); Komaiko v. Baker Techs., Inc.,
No. 19-cv-03795-DMR, 2020 WL 5104041, at *2 (N.D.
Cal. Aug. 11, 2020); Burton v. Fundmerica, Inc., No.
8:19-CV-119, 2020 WL 4504303, at *1 n.2 (D. Neb.
Aug. 5, 2020). The Court finds these decisions
persuasive and adopts their reasoning and analysis.

"Because the Supreme Court has invalidated and
severed the government-debt exception from the
remainder of § 227(b)(1)(A)(iii), the exception did not
affect the remainder of the statute and the statute
remains enforceable, at least against non-government
debt collectors, as to calls made between November
2015 and July 6, 2020." Stoutt, 2021 WL 99636, at *5.
Plaintiff's Complaint, "which is based on the parts of the
TCPA that were enacted in 1991 and have survived a
constitutional challenge, states a viable claim over
which the Court possesses subject matter jurisdiction."
Shen, 2020 WL 7705888, at *5. Accordingly, the Court
shall deny Defendant's motion to dismiss for lack of
subject matter jurisdiction.


III. Conclusion

For the foregoing reasons, [*7] it is hereby ORDERED
AND ADJUDGED as follows:

    1. Defendant's Motion to Dismiss for Lack of
    Subject-Matter Jurisdiction [DE 22] is DENIED.

DONE AND ORDERED in Chambers at Fort
Lauderdale, Broward County, Florida this 19th of
January, 2021.

/s/ William P. Dimitrouleas

WILLIAM P. DIMITROULEAS


                                                   Manuel Hiraldo
